Citation Nr: 1221650	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-29 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in North Florida/South Georgia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical/dental expenses incurred at a private medical facility on March 17, 2008. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a denial of his claim for VA payment of private, unauthorized, outpatient dental treatment. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran was provided private dental treatment on March 17, 2008 by M.K., BDS. 

2.  The Veteran's current statements regarding the severity of symptoms at the time that he sought the private treatment are not found to be sufficiently credible to establish that the private treatment was provided in an emergency situation. 

3.  The dental treatment that the Veteran received was not authorized and was not of such nature that a prudent layperson would have reasonably expected that delay in seeking such immediate attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical expenses incurred on March 17, 2008 for treatment by M.K., BDS.  38 U.S.C.A.  §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120-121, 17.1000-17.1008 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to payment or reimbursement of the medical/dental expenses he incurred on March 17, 2008 at M.K, BDS.

The Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556  (1999), provides general authority for the reimbursement of non-VA emergency treatment for nonservice-connected disabilities.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

38 C.F.R. § 17.1002(a) through (i) provides a list of nine separate prerequisites, which must be met, before VA may advance payment or reimbursement for emergency services provided for nonservice-connected disabilities in non-VA facilities. 

The requirements for payment by VA of private treatment are highly specific and very narrow.  To be eligible for reimbursement under this authority, the veteran has to satisfy all of nine of the following conditions: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) the claim for payment if reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) the veteran is financially liable to the provider of emergency treatment for that treatment; (g) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) if the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment, and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and; (i) the veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

VA regulations also provide that a claim under the Millennium Bill must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d).  However, this criterion is not in dispute in this case, as the Veteran received the unauthorized treatment in March 2008 and his claim for reimbursement was received in May 2008, a period of fewer than 90 days.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amended 38 U.S.C.A. § 1725  and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725  nor 38 C.F.R.  § 17.1002 required a medical finding of an emergency). 

Effective January 20, 2012, VA once again amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  

The revised regulatory amendments: a) require VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; b) extend VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and c) make the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

In this case, the Veteran is in receipt of a total disability rating based on individual unemployability and is therefore authorized any needed dental treatment.  See 38 C.F.R. § 17.161(h).  However, during any twelve-month period the total amount which VA may expend for furnishing outpatient dental services, treatment, or related dental appliances to a veteran through private facilities for which VA has contracted may not exceed $1,000 unless VA determines, prior to the furnishing of such services, treatment, or appliances and based on an examination of the veteran by a VA dentist (or a dentist under a contract or fee arrangement with VA) that the furnishing of such services, treatment, or appliances at such cost is reasonably necessary.  38 U.S.C.A. § 1712(a)(3). 

However, in this case, there is no suggestion (and the Veteran has not argued otherwise) that the Veteran sought VA approval prior to seeking his private dental treatment.

As such, the resolution of this case turns on whether the Veteran sought "emergency care." 

VA treatment records show that in November 2007, the Veteran was found to need all of his upper and lower teeth removed and an alveoloplasty performed.  It was explained that the Veteran was to have all his teeth extracted and alveoloplasty, followed by a period of healing, followed by fabrication of complete dentures.  The Veteran insisted that he wanted to have an immediate denture made, but it was the opinion among the dentists who had evaluated him that the Veteran was not a good candidate for an immediate denture, due to the extensive periodontal bone loss that was present and the need for the extensive alveoloplasty following the extraction of the teeth.  Such a statement from the dentist provide highly probative medical evidence against this claim.

On November 29, 2007, oral surgery was performed to remove several teeth.  On December 6, 2007, the Veteran was noted to be healing well with no evidence of infection and a mid-January follow-up was recommended for revision alveoloplasty in the anterior mandible.  Additional teeth were extracted at VA in late February 2008, an alveoloplasty was conducted, and a maxillary denture was inserted.  

On March 17, 2008, the Veteran sought private treatment from M.K., BDS.  A comprehensive oral evaluation was conducted, exostosis was removed, and complete maxillary and mandibular dentures were completed.  There is no indication in the billing statement that the Veteran submitted that any "emergency care" was provided.

In May 2008, the Veteran submitted a claim indicating that he wished to receive reimbursement for the private dental treatment that he had received from M.K.  He stated that he had undergone treatment at VA to have his teeth extracted and to be fitted for dentures.  He added that he had been unable to eat regular foods since late November 2007, and as a result of the treatment he was left in pain, and had experienced weight loss and constipation from the nutritional drinks, as well as an increase in depression.  He indicated that after two unsuccessful procedures to have his bone prepared for the dentures he decided to seek treatment elsewhere.  It is noted that while the Veteran did indicate that he was in pain, at no point in his claim did he assert that he sought the private dental treatment because he felt that it was an emergency situation or that delay in seeking immediate medical attention would have been hazardous to his life or health.

Under 38 U.S.C.A. § 1725, a veteran may be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility.  However, as noted above, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

To that end, in his substantive appeal, the Veteran argued that the whole process had been detrimental to his health.  He cited his loss of weight and problems being on a soft food/liquid diet.  He added that it also aggravated his mental condition.  He argued that he tried to wait until his next VA appointment in March 2007, but he contended that he could tell that his mouth was not healing properly because he was in severe pain.  He stated that he was worried that his mouth had become infected and that the infection could go into his bloodstream if he did not take care of it right away.  He stated that he had high blood pressure and a heart condition.  He argued that the pain got so bad that he was unable to drive the 100 miles to get there (meaning presumably to VA), adding that even if he was able to hold out until his VA appointment, VA would have to have scheduled him for another procedure and he would have had to make a hoptel arrangement as he was not supposed to drive on pain medication.  He stated that he could not wait any longer because of the pain and his concern that it was infected.  He stated that he did not try to get prior approval because by the time he made it to the private dentist he did not feel he could wait any longer.

While the Veteran alleges that it was an emergency, the evidence of record does not support his contention, as the record does not suggest that the private dental treatment was rendered in a medical emergency where delay would have been hazardous to life or health. 

In his claim, the Veteran asserted only that after two unsuccessful procedures at VA to have his bone prepared for dentures he sought treatment elsewhere.  Nowhere in his claim did he mention feeling that it was an emergency situation.  That is, such a contention only emerged after the Veteran's claim had been denied specifically because it had been found that it was not an emergency situation.  Only once the denial occurred did the Veteran begin arguing that the treatment was for emergency care.  

The Board finds that this change of narrative strongly undermines the Veteran's more recent contention, such that his statements taken as a whole are not considered to be sufficiently credible to establish that the private dental treatment he received was rendered in an emergency situation.  Further, the post-service treatment records provide evidence against such a finding. 

The Board is sympathetic to the fact that the Veteran was in pain, but the fact remains that pain alone does not automatically render a situation a "medical emergency" subject to reimbursement.  Rather, the medical emergency must be of such nature that a prudent person would have considered delay to be hazardous to life or health, not simply a situation that would remove pain caused by the condition. 

Thus, the Veteran's statement alone that he perceived it to be an emergency situation, is insufficient to establish an emergency situation that is subject to reimbursement.  Rather, it would have to be shown that the Veteran acted as a prudent layperson would have in concluding that delay in seeking immediate medical attention would have been hazardous to life or health.  

The prudent layperson standard can be met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

While the Veteran's assertions have not been found to be sufficient to conclude that the private dental treatment he received was under emergency circumstances, VA did send the Veteran's claim to the Chief of the VA Dental Service to determine whether the criteria for reimbursement were met.  That is, whether the private treatment was rendered in an emergency situation.  However, the Chief concluded that no reimbursement was warranted for the private dentist fees that the Veteran had incurred.  He explained that the Veteran had been undergoing treatment at the Gainesville VA dental clinic since late 2007, and had received an interim upper denture in February 2008 and then upper and lower dentures in May 2008 after healing from the oral surgery procedure.

In summary, the non-VA dental services rendered on March 17, 2008 were not preapproved and were not rendered due to a medical emergency where a prudent person would have considered delay to be hazardous to either life or health.  While the Board sympathizes with the Veteran, unfortunately the law precludes payment or reimbursement for unauthorized dental expenses by a non-VA dental facility without the above requirements having been satisfied.  As such, the Veteran's appeal is denied.

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Generally, notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, in the present case, required notice was provided by a letter dated in September 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and an opinion was obtained from the chief of dental services at VA.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

It is noted that the Veteran has requested the treatment records from the private dentist he saw, and as of yet, only the bill describing the procedures that were performed is of record.  However, there is no dispute that the Veteran received private treatment or what services were remanded.  Rather, this claim turns on whether the private treatment was rendered in an emergency situation, and VA obtained a medical opinion to assess exactly this question.  As such, any failure to obtain private treatment records is considered to be a harmless and nonprejudical error.  The records will not provide a basis to grant this claim. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Payment or reimbursement of unauthorized dental treatment expenses incurred by the Veteran on March 17, 2008 for treatment provided by M.K., BDS, is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


